Citation Nr: 0506068	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-06 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, to include on a secondary basis.  

2.  Entitlement to service connection for Peyronie's disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1983 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the claims file was subsequently 
transferred the Philadelphia, Pennsylvania, Regional Office 
and Insurance Center (RO).

The case was last before the Board in September 2003, when 
the Board denied service connection for a depressive 
disorder, and reopened and remanded the appeal seeking 
service connection for Peyronie's disease.  In a separate 
decision, the Board has vacated that portion of its September 
2003 decision which denied service connection for a 
depressive disorder.  


REMAND

In response to the RO's letter of March 29, 2003, the 
appellant requested that the RO obtain and review copies of 
his VA medical records dating from 1999 to the present from 
the Wilmington, Delaware, VA Medical Center (MC), and from 
the Vineland, New Jersey, VA Outpatient Clinic (OPC) dating 
from 1997 to the present.  The present record includes copies 
of VA outpatient records from the Wilmington VAMC, but it 
does not appear that the RO either requested or received the 
relevant VA medical records from the Vineland VAOPC.  The 
appellant has also submitted new medical evidence consisting 
of a July 2003 letter from the Director of the Vineland VAOPC 
which the RO has neither considered nor made the subject of a 
supplemental statement of the case.  These evidentiary and 
procedural deficiencies must be corrected.  

In addition, the appellant has designated a new 
representative and requested a Travel Board hearing in 
connection with this appeal.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should also issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the current claims, to include notice 
that the appellant should submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  In any event, the RO should obtain 
and incorporate into the claims file 
copies of all relevant VA medical 
treatment records dating from 1997 to the 
present from both the Wilmington (DE) 
VAMC and the Vineland (NJ) VAOPC.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  

7.  If any benefit sought on appeal is 
not granted, then the RO should issue a 
supplemental statement of the case and 
schedule the appellant for a hearing 
before a traveling Veterans Law Judge in 
accordance with the docket number of his 
appeal.  He and his representative should 
be provided the required 30-day written 
notice of the time and place for this 
hearing.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and argument on the remanded matters while the case 
is in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



